Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Office Action Response dated July 14, 2022.  Claims 1, 3-4, 7-8, 10-11, 13, 15-16, 18, 20, and 22 are presented for examination.  

Allowance of the Claims
Claims 1, 3-4, 7-8, 10-11, 13, 15-16, 18, 20, and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitation wherein the reaction of the user in the passenger profile comprises a first reaction of the user to the at least one vehicle driving behavior as a driver of the vehicle, and a second reaction of the user to the at least one vehicle driving behavior as a passenger of the vehicle not driving the vehicle of claim 1 and the corresponding limitations in claims 11 and 16, when considered with other claim features, renders the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches using profiles of a user which includes both driving reactions and riding reactions of the user in order to control movement of a vehicle. 
The closest prior art, U.S. Pub. No. 2019/0184998, discloses a user profile which includes dynamic information for a user riding in a vehicle and static information for a user driving a vehicle. Examiner notes that there is no reason to modify the prior art disclosure to include dynamic information for the driving profile based on any other reference of record or any other reference found during the final search. Therefore, the claims are considered novel over U.S. Pub. No. 2019/0184998. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       
/TYLER J LEE/Primary Examiner, Art Unit 3663